[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1321

                      EMMETT S. MULDOON,

                    Plaintiff, Appellant,

                              v.

                 MICHAEL T. MALONEY; ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Boudin, Circuit Judge.




    Emmett S. Muldoon on brief pro se.




                      SEPTEMBER 28, 2000
           Per Curiam. Appellant, a state prisoner proceeding

in forma pauperis, appeals the district court's dismissal of

his complaint as "frivolous" as well as the taxing of his

prisoner account to satisfy the filing fee.         See 28 U.S.C.

§ 1915.    Appellant does not deny that the complaint is an

identical copy of a complaint he had previously filed and is

pursuing   in   a   separate,   pending   action.    He   asserts,

however, that he did not mail the duplicative complaint to

the district court.     He surmises that a copy may have been

transmitted to the court by someone who tampered with his

mail.   The district court considered the argument and denied

reconsideration of its order "upon a review of the record."

 We perceive no clear error in the court's finding nor any

abuse of discretion.

           Affirmed.